 LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.235bookkeeper, messenger boy, cleanup man, foreman, and supervisors asdefined in the Act.5.The Petitioner recommends that the Board adopt criteria similarto those used inB and C Stevedoring Co., Incorporated,88 NLRB321, for determining voting eligibility.The Employer took no posi-tion on eligibility.Under all the circumstances, and in the absence ofany objection, we find, in agreement with the Petitioner, that all em-ployees who meet the following eligibility requirements have a sub-stantial, continuing mutual interest in the selection of their bargainingrepresentative, and are eligible to vote : All employees in the appro-priate unit whose names appear on eight or more different payrollsof the Employer within the period beginning July 4, 1960, and endingwith the date of the payroll immediately preceding the date of thisDecision and Direction of Election.[Text of Direction of Election omitted from publication.]Lumber and Sawmill Workers, Local No. 2647;Joseph Palazzi,Secretary-Treasurer of Local No. 2647 and Northern CaliforniaDistrict Council of Lumber and Sawmill Workers; Hugh Allen,Secretary-Treasurer and James Stephens,Representative ofNorthern California District Council of Lumber and SawmillWorkersandCheney California Lumber CompanyLumber and Sawmill Workers,Local No. 2647; Joseph Palazzi,Secretary-Treasurer of Local No. 2647 and Northern CaliforniaDistrictCouncil of Lumber and Sawmill Workers; JamesStephens,Representative of Northern California District Coun-cil of Lumber and Sawmill WorkersandCheney CaliforniaLumber Company.Cases Nos. 20-CB-643 and 00-CB-645. Feb-ruary 15, 1961DECISION AND ORDEROn February 29, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Respondents have filed exceptions to theIntermediate Report together with a brief in support thereof.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and finds merit in the exceptions.Accordingly, the Board adopts the130 NLRB No. 34. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings of the Trial Examiner, only to the extent that they are con-sistent with the following :1.The complaint alleged that the Respondents violated Section8(b) (3) of the Act by: (a) striking the Company's mill without com-plying a second time with the proviso requirements of Section 8(d) ;(b) striking the Company's mill without giving the Company the op-portunity of consulting with Pine Industrial Relations Council,herein called Pine, its bargaining agent; (c) striking to compel theCompany to agree to a health and welfare trust allegedly in violationof Section 80Q of the Act; and (d) striking in alleged violation of theno-strike clause in the existing collective-bargaining agreement.TheTrial Examiner found that the Respondents had unlawfully refused tobargain with the Company by all the aforesaid conduct.We disagreewith him.a.Compliance with Section 8(d)The collective-bargaining contract between the Company and theRespondent Local had an April 1, 1958, anniversary date, with pro-vision for automatic renewal in the absence of 60 days' notice by eitherparty.On January 28,1958, the Respondent Local served notice uponthe Company that it wished to reopen the contract to negotiate ageneral wage increase, a health and welfare fund, a wage increase forcertain job classifications, and a checkoff provision.On April 11, theRespondent District Council on behalf of itself and its constituentlocals, including the Respondent Local, sent to the Federal and Statemediation services notice of the existing dispute in accordance withthe requirements of Section 8 (d).On April 30, the contracting partiesagreed to extend their existing contract to April 1, 1959, leaving open,however, for continued negotiations the subjects covered by the origi-nal requests for reopening.'The strike commenced on September 17,1958, more than 60 days after the notice of dispute had been servedupon the mediation services.The Trial Examiner held that the April 11 notice to the mediationservices was not effective compliance with Section 8(d) because "thatnotice by its terms extended only to the matters at issue in the Pine-District Council negotiations.This notice could not be effective as tothe contract which was extended on April 29, 1958, and which by itsterms had a year to run. Despite this fact, the ultimatum of the Re-spondent encompassed modifications of the existing contract.There-fore,when the Respondents struck the Company, under the circum-stances here present, they violated Section 8(d) (1), (2), (3), and(4)."1We hereby agree to extend our 1954 working agreements to their 19,59 anniversarydates leaving open the items listed in your letters of January 28, and April 21, 1958,for negotiations. LUMBERAND SAWMILL WORKERS, LOCAL 2647,ETC.237The Trial Examiner's conclusionrests on atechnicality which, webelieve, has no validity. In renewing the existing agreement, thecontracting parties left open for continued negotiations the subjects ofa generalwageincrease,special wageincreasesfor certain job classi-fications, a health and welfare fund, and checkoff of union dues.As tothese matters, the Trial Examiner apparently concedes that the exist-ing contract was not renewed and that the April 11 notices to themediation services were sufficient compliance with Section 8(d) sothat a strike more than 60 days after April 11 caused by disagreementon such issues was not unlawful.'The Trial Examiner found, how-ever, that the ultimatum served upon the Company immediately beforethe strike included provisions as to two matters-change in termi-nation date and wage reopening-which were not subject to renegoti-ation before April 1, 1959, because they had not been covered by thereopening notices served upon the Company before the April 1958anniversary date.The April 11 notices to the mediationservices, ac-cording to the Trial Examiner, could be valid only as to matters spe-cifically left open for continued negotiation by the subsequentlyexecuted renewal agreement.As to nonopen subjects, the renewalagreementwas the equivalent of the making of a new contract and anynegotiations for changes thereof required renewed compliance withSection 8 (d), including new notices to the mediation services.The Trial Examiner's analysis overlooks certain factors. In includ-ing proposals for wage reopening and termination in their September16 "Joint Recommendation," the Respondents dealt with subjectswhich Pine, bargaining agent for employers, considered to be openfor negotiation, as evidenced by its own proposals on these subjects 32N L.R B. v. Lion Oil Company,352 US. 282.S On September 6, 1958,Pine submitted proposals for settlement of the dispute whichcontained,Inter elsa,the following :Contracts that expired on 1958 anniversary dates to be reinstated,and-alongwith other contracts in existence during 1958-be extended to 1961 anniversary datesContractual provisions for changes in wages to be suspended during the extendedcontract periods, except that wages may be opened by either party on sixty days'written notice prior to April 1, 1960, and April 1, 1961Two days earlier,on September 4, Pine submitted a proposal which included the identicalprovision above, except that it permitted wage reopening only before October 1, 1959,and April 1, 1960The Respondents'proposed settlement agreement submitted to the Company on Septem-ber 16 contained the following on the same subject:The contract shall be renewed with only the following changes from the anniversarydate of the contract in 1958 to the contract anniversary date in 1961(a)Minimum contract straight time hourly wage rates and/or piece rates may beopened by either party for negotiation of an across the board adjustment by givingthirty (30) days' written notice prior to October 1, 1959, and April 1, 1960(b)The contract is subject to change or amendment upon sixty(60) days'writtennotice prior to the contract anniversary date in 1961,or any subsequent year, andisextended from year to year thereafter unless terminated by sixty(60)days'written notice of termination prior to any subsequent anniversary dateThe contract signed on December 11, 1958,terminating the strike, was made effective toApril 1,1961,with provision far automatic renewal unless notice of termination or modi- 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, as a practical matter bargaining about duration would seemnecessarily to be incidental to bargaining about wage matters, for theduration of an agreement, including wage reopening, is a prime de-terminant in making and accepting wage offers.Moreover, the "dispute" which resulted in the strike was over healthand welfare proposals and not over duration of a new agreement; andthe notice to the mediation services specifically mentioned this subjectas being one of the issues between the parties.Accordingly, we holdthat the Respondents were not required to send a second set of noticesof dispute to the Federal and State mediation services in order tocomply with the requirements of Section 8(d).b.Striking without allegedly giving the Company theopportunity of consulting with PinePine had been designated by the Company to act as bargainingagent "for the purpose of recommendation only."The Company re-tained full freedom to accept or reject recommendations that mightbe made by Pine. The General Counsel alleged and the Trial Exami-ner found that the Company's employees constituted a separate ap-propriate unit.There is therefore no issue of a possible refusal to,bargain arising out of an attempt to break up a multiemployer bar-gaining unit.Pine and the Respondent District Council met for contract negotia-tions on April 10, May 15, and September 4 and 6, 1958. They wereunable to reach agreement principally because the Respondentswanted a single, multiemployer health and welfare trust fund, andPine sought to give the employers whom it represented the choice ofeither joining such a fund or establishing individual employer funds.At the final meeting held on September 6, 1958, it became clear thatthe positions of the parties were irreconcilable.At the close of thismeeting, Pine stated that it was not breaking off negotiations, but thata change in economic conditions and further negotiations mightchange its attitude.The Respondent Unions, on the other hand, indi-cated that they might be forced to take action against individual em-ployers to secure contracts.'fication was served not less than 75 days before the anniversary date. It also providedfor wage reopening on April 1, 1960, by giving 60 days' notice prior thereto4The Trial Examiner found that the parties had not reached an impasse at this meet-ing.We disagree."...ordinarily a good-faith bargaining impasse connotes the futilityof further negotiations. . .CentralMetallic Casket Co.,91 NLRB 572, 573. Herethere had been good-faith negotiations for approximately 5 months during which time thepartieswere unable to reach an agreement because of the health and welfare issue.Although indicating that it was not breaking off negotiations, Pine held out little hopethat it would retreat from its position on health and welfare; the Respondent Unionssimilarly took a strong and adamant stand on this issue. In view of the entire course ofbargaining,we find that the Company and the Respondent Unions reached a bargainingimpasse on September 0. LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.239On September 16, 1958, the Respondents submitted directly to theCompany written proposals for the settlement of the dispute.TheCompany said that the proposals covered matters on which authorityto negotiate had been delegated to Pine and that it should be takenup with that organization.The Respondents replied that unless theproposals were signed immediately a strike would be called.TheCompany asked for a chance to talk to Pine. The Respondents sug-gested that the Company telephone Pine. The Company refused stat-ing that nothing conclusive could be reached over the telephone. Inany event, the Company refused to sign the Respondents' proposalsand a strike was called which lasted until December 11, 1958.The Trial Examiner found that the "Respondents' ultimatum wasperemptory and unreasonable and constituted a refusal to bargain ingood faith. . . ." If the September 16 incident was all the bargain-ing that took place between the parties, we would agree with the TrialExaminer that this was not bargaining in conformance with thestatutory standardsBut the "ultimatum" was the culminating actionin a course of bargaining that had extended over a period of approxi-mately 5 months between the Company's agent, Pine, and the Respond-ents.It is apparently conceded that up to the date of the "ultimatum"the bargaining was in good faith. If the Respondents had struckimmediately after the September 6 meeting, when it was apparentthat an impasse had been reached, without further notice to the Com-pany or another opportunity to agree to the Respondents' terms, thestrike could not be held violative of 8(b) (3)?A fortiori,a strikepreceded by a final offer even on a "take it or face a strike" basis,after breakdown in good-faith bargaining negotiations is not a viola-tion of a union's bargaining obligation.Although the Company con-tends that the Respondents in serving the "ultimatum" denied it theopportunity of consulting with its agent, Pine, the fact is that Pine,as agent in behalf of the Company, had previously rejected the unionproposal for a single health and welfare fund, which was the principalsubject of the "ultimatum."Pine and the Respondents had alreadybargained to an impasse on this issue.The latter therefore wasnot required to resume again its fruitless bargaining on demand ofthe Company.c.Strike for a health and welfare fundThe Trial Examiner found, as contended by the General Counsel,that the Respondents struck to compel the Company to agree to a5 Other employers in the Company's general area did agree to the Respondents' terms9 "[By 8(b) (3) Congress]intended to prevent employee representatives from puttingforth the same 'take it or leave it' attitude that had been condemned in management "N.L.R B.v.Insurance Agents' International Union,AFL-CIO (Prudential InsCo ),361 U.S. 477, 487.7N L R B.v. Insurance Agents' International Union, AFL-CIO (Prudential Ins. Co.),361 US 477. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDhealth and welfare trust proposal which was in violation of Section302 of the Act.Section 302 as it existed at the time of the events in questionprovided that :(a) It shall be unlawful for any employer.. .to pay or de-liver, or to agree to pay,or deliver,any money .. .(1) to any representative of any of his employees... .(c)The provisions of this section shall not be applicable .. .(5) with respect to money or other thing of value paid to a trustfund established by such representative,for the sole and exclusivebenefit of the employees of such employer,.. .Provided,That(A) such payments are held in trust for the purpose of paying,... for medical or hospital care, pensions on retirement .. .(B) the detailed basis on which such payments are to be made isspecified in a written agreement with the employer,and employeesand employers are equally represented in the administration ofsuch fund,together with such neutral persons as the representa-tives of the employers and the representatives of the employeesmay agree upon and in the event the employer and employeegroups deadlock on the administration of such fund and there areno neutral persons empowered to break such deadlock, such agree-ment provides that the two groups shall agree on an impartialumpire to decide such dispute,or in event of their failure to agreewithin a reasonable length of time,an impartial umpire to decidesuch dispute shall, on petition of either group, be appointed bythe district court . . . and shall also contain provisions for anannual audit of the trust fund, a statement of the results of whichshall be available for inspection by interested persons ... ; and(C) such payments as are intended to be used for the purpose ofprovidingpensions or annuities for employees are made to aseparate trust which provides that the funds held therein cannotbe used for any purpose other than paying such pensions orannuities.Violation is not an unfair labor practice but a misdemeanor punish-able by fine or imprisonment or both. The Board is not charged withdirect or primary responsibility for the interpretation or enforcementof the section.In the "Joint Recommendation" submitted to the Company on Sep-tember 16, the Respondents proposed with respect to a health andwelfare trust that :2.Contributions by the Employer to a health & Welfare Fund,the "Lumber Industry Health & Welfare Fund" sometimes calledthe "Hazard Trust"for the benefit of eligible employees of Fif-teen Dollars($15.00)per month commencing April 1, 1959 .. . LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.241March hours of work will be used in determining the initial con-tribution made by Employer in April of 1959....8(a) If prior to March 1, 1959 sufficient Employers in theNorthern California area have agreed to a similar Trust forNorthern California covering not less than three thousand em-ployees, then a Joint Union-Employer Trust for Northern Cali-fornia shall be established and such obligations and contributionsby the Employer shall be to the Trust established between theEmployers and the Northern California District Council ofLumber and Sawmill Workers.The Trial Examiner found that this proposal for a health and wel-fare was illegal because it did not provide the safeguards requiredby Section 302 and that the insistence thereon as a condition to enter-ing into an agreement was a violation of Section 8'(b) (3).9 Contraryto the Trial Examiner, we are not satisfied that the Respondents' pro-posed health and welfare trust violated Section 302.The SupremeCourt has said that Section 302 is a criminal statute and is to bestrictly construed.lpNeither the General Counsel nor the Trial Ex-aminer has pointed to any court or administrative decision that aproposal for a health and welfare trust similar to that submitted inthis case is unlawful. It seems to us that Section 302 is intended todeal with trust agreements and not with proposals to create a trust inthe future on the basis of certain financial contributions for eachemployee.The Respondents' proposal was plainly of the latter sortand contemplates further negotiations.Thus, it contains no scheduleof benefits or any details of a plan. Financial contributions were notto be made, and benefits were not to be received, for at least 6 months.Moreover, the proposal contains reference to the "Hazard Trust," adetailed trust agreement which was under negotiation at the time.Finally, during the period preceding the opening of formal negotia-tions between the Respondent Council and Pine, the former sent thelatter much material on health and welfare trusts, including a com-plete and lawful trust agreement early in January 1958.All thisindicates that the Respondents were striving to establish a lawful trustand that Pine could not have understood otherwise. In the absence ofa determination by an agency charged with the enforcement of Section302 that the Respondents' proposal was unlawful, we are not prepared8 The "Hazard Trust" mentioned above was not in existence at the time the "JointRecommendation"was served upon the Company and therefore was not attached to theproposed agreement.There was,however, in existence at that time,according to theRespondents, a collective-bargaining agreement with other employers which set forth insome detail the provisions, administration, and eligibility rules for a trust to cover em-ployees in the central California areaThis trust was subsequently set up and is knownas the"llazard Trust"9 SeeInternational Typographical Union, APL-CIO v N L R B,278 F 2d 6 (C A 1),enfg. as mod.123 NLRB 806.'iArroijo vU S , 359 U S. 419.597254-61-vol 130-17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDto say that the Respondents' insistence thereon constituted a refusalto bargain in good faith.d. Strike in violation of no-strike clauseThe Trial Examiner found that the strike of September 17 was inviolation of the no-strike clause in the contract as extended and there-fore constituted a refusal to bargain.11Assuming without decidingthat the strike did violate the no-strikeclause,we find on the basis ofthe Supreme Court's decision in thePrudential Insurancecase 12 thatsuch conduct did not also constitute a violation of Section 8(b) (3)of the Act.2.The Trial Examiner found that the Respondents' conduct in con-nection with the strike deprived the Company of the advice of itsfreely chosen and duly designated bargaining representative, Pine,,and thereby violated Section (8b) (1) (B).We do not agree.Section 8(b) (1) (B) makes it an unfair labor practice for a labor,organization(1) to restrain or coerce . . . (B) an employer in the selectionof his representatives for the purposes of collective bargaining orthe adjustment of grievances.Both the words of the statute and the legislative history indicatethat by this section Congress sought to safeguard the right of em-ployers freely to select their agents for collective-bargaining pur-poses.13The September 17 strike was not called because of objectionsto dealing with Pine as representative of the Company butbecauseof disagreement over terms of a contract. The Respondents had dealtwith Pine to an impasse before the strike and continued to deal withPine after the strike in securing a settlement thereof.The presentsituation is similar to that in theMorandcase,14 where a majority ofthe Board held that it was not a violation of 8(b) (1) (B) for a unionto strike one member of an association after an impasse had beenreached in associationwide bargaining.The Board said in that case(91 NLRB at p. 415) :11International Unwn, United Mine Workers, et al. (BooneCountyCoal Corporation),.117 NLRB 1095, set aside 257 F. 2d 211 (C.AD.C ).12N L.R B. v. InsuranceAgents' International Union,AFL-CIO (Prudential Ins. Co.),361 D.S. 477.The Courtsaid(at p. 494) .But surely that a union activity is not protectedagainst disciplinary action does notmean that it constitutesa refusal to bargainin good faith.The reason why theordinary economic strike isnot evidence of a failure to bargainin good faith is notthat it constitutes a protected activity but that . . . thereissimply no incon-sistency between the application of economicpressure and good-faith collectivebargaining.isLocal294,International Brotherhood of Teamsters,etc. (K-C Refrigeration Trans-port Company,Inc ),126 NLRB1 , Los AngelesCloak Joint Board at at.(Helen Rose 'Co., Inc ),127 NLRB 1543.14MorandBrothersBeverage Co., atal, 91NLRB 409,413-416(Member Reynolds.dissenting),enfd. In relevant part 190 F. 2d 576(C.A. 7). LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.243... the Old Rose strike was called, not because of any objectionby the Local to dealing with the negotiators for the Associations,but solely because of the inability of the Local to obtain a satis-factory contract through joint bargaining.Under these circum-stances, wishing to bargain further during the strike on the basisof its demands, the Local had no alternative but to propose sep-arate negotiations. . . . Viewed in the light of these facts, suchproposal could not reasonably be construed by Old Rose as havingany object other than to secure a satisfactory contract.The fact that the Company may have felt that it needed more timethan the Respondents were prepared to allow for consulting with itsbargaining agent does not, in the light of the entire history of bar-gaining, establish that the Respondents sought to restrain the Com-pany in the "selection of [its] representatives for the purposes of col-lective bargaining...."[The Board dismissed the complaint.]MEMBER RODGERS, dissenting :I do not agree with the majority decision to dismiss the complaintin this case. I would adopt the Trial Examiner's findings that Re-spondent had unlawfully refused to bargain with the Employer inthree of the four respects he found to constitute violations of the Act.As demonstrated below, neither the findings nor the reasoning ad-vanced by my colleagues in reversing the Trial Examiner will with-stand analysis.The Respondent's strike in violation of Section 8(d) :It is undis-puted that the Respondent served on the Employer, more than 60 daysbefore the April 1, 1958, anniversary date of their expiring contract,the notice required by Section (8) (d) (1) with respect to that con-tract, and that it later served on the mediation services the notices re-quired by Section 8(d) (3). It is just as clear that the Employer andthe Respondent thereafter, on April 11, 1958, executed an agreementwhich renewed the expired contract until April 1, 1959, excepting-only wage and welfare provisions, which were left open for negotia-tion.Neither the duration of the agreement nor the contract provi-sion relating to holidays was left open for negotiation.The contractcontained a no-strike clause.Notwithstanding the signing of this contract the Respondent inSeptember 1959, presented to the Employer an ultimatum, which inaddition to containing wage and welfare demands, would have re-quired that the Employer sign another contract, extending the alreadyexisting contract until April 1961, and modifying the number of paidholidays in the existing contract.The Respondent struck immedi-ately when the Employer refused to sign, although it had given no8 (d) (1) or (3) notice with relation to the existing contract. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority does not dispute the Employer's conclusion that theagreement which renewed the expired contract constituteda collec-tive-bargaining agreement within the meaning of Section 8(d).From this finding it necessarily follows that the Respondent was re-quired to give 8(d) notices before striking for modification of theterm of the agreement, and modification of its paid holiday provi-sions.The majority does not take issue directly with either of thesefindings.Instead, it circumvents them by use of a rationalizationwhich holds first, that as wages were left open, the duration of thecontract term was also left open; 15 and secondly, that the strike wasnot really a strike over duration of the contract, and the holiday pro-visions, but was over the health and welfare proposals. I am notwilling to substitute such conjecture for the findings of the Trial Ex-aminer.The Trial Examiner's findings are based accurately not onlyon the specific terms of the contract, but also on the explicit terms ofthe Respondent's written strike ultimatum. I would affirm them.Respondent's bad-faith withdrawal from negotiations;its strikewithout giving the Employer an opportunity to consult with Pine:As described in detail by the Trial Examiner, the Employer and theRespondent Local, following their practice of at least 15 years' stand-ing, designated Pine and the District Council as their respective bar-gaining representative.Pine also represented approximately 43 otheremployers in the industry; the District Council represents9 locals,including Respondent.After four meetings between Pine and theDistrict Council, the Local abandoned negotiations through the Dis-trict Council, and presented to the Employer an ultimatum.As de-scribed above, the ultimatum announced that there would be a strikeunless the Employer immediately signed a contract yielding to theRespondent's demands on several items, including wages and welfareplan, which items were still the subject of bargaining between Pineand and District Council.When the Employer asked for time toconsult Pine, the Respondent brushed aside the request" and struckon the following day. The Trial Examiner found that by thus break-ing off the fruitful negotiations between Council and Pine, which hadnot come to impasse, and by striking the Employer pursuant to its15'Themajority also suggests that the Respondent had no obligation to give noticesbefore striking to change the term of the agreement because Pine had, subsequent tomaking the agreement,offered to extend its term in return for other concessions from theRespondentBut clearly such offers by Pine,not accepted by the Respondent,could notnegativethe provisions of Section 8(d) requiring notices before striking to modify theagreementThe majority is thus suggesting that Pine's offers constituted an impliedwaiver of statutory provisions enacted in furtherance of a public policy.Obviously, sucha suggestion is fallacious.ieThis single fact sufficiently distinguishes the case from1orand Bros,supra,reliedon by the majority for its reversal of the Trial Examiner's8(b) (1) (B) finding it iscertainly an empty gestureto saythat Section 8(b) (1) (B)was designed to safeguard theright of employersfreely tochoose their agents for collective bargaining, if the Board isgoing to bold that a union can, when it pleases, bypass the designated agent and strikean employer who requests time to consult the agent, instead of yielding to the union'sdemands on the spot LUMBERAND SAWMILL WORKERS, LOCAL2647,ETC.245preemptoryand unreasonableultimatum, Respondent had refused to-bargain ingood faith.The TrialExaminer also foundthat thisconduct violated Section 8(b) (1) (B)becauseitdeprived the Em-ployer of an opportunity to consult, or bargain through its dulydesignatedrepresentative.These findings are eminently sound.The crux of the majority's reversal of these findingsis its findingthat the District Council and Pine had ailready bargainedto impasse.In finding that there was no impasse, the TrialExaminer made acarefuland detailed analysis of the four bargaining meetings.Theanalysisshows that in the course of the negotiations the DistrictCouncil had made considerableprogressin connection with its pro-posal for an industrywide health and welfare plan. In the third andfourth meetings, it had achieved a general acceptance of the idea thatthe industry should have such a plan, and a number of the employerswere apparently agreeable to the Union's proposalsas tothe methodof financing the plan. It is true that the written proposal which Pinesubmitted at the fourth meeting did not contain a specific proposalas to the welfareplan, ashad its offer at the third meeting.However,it is alsoclear that Pine's representatives told the Union at the endof the fourth meeting that they believed further discussion mightchange the attitude of those employers who still disagree with thefinancing proposals.It is obvious from this state of the bargaining that no impasse ex-isted or was developing.On the contrary, the circumstances indi-cated that there was every likelihood of further concessions by theemployers.No case in the history of the Board, save this one, holdsthat such circumstances connote a "futility of further negotiations." isIn so holding here, my colleagues allude to the above outlined courseof four bargaining meetings as ". . . approximately 5 months of bar-gaining . . ." in which ". . . it became clear that the positions of theparties were irreconcilable."These are but empty characterizationswhich gloss over the true state of the facts and they are a poor substi-tute for the Trial Examiner's sound analysis and conclusions.The strike to compel signing of an agreement violative of Section302:One of the written demands included in the Union's ultimatum,and for which it struck, would have required the Employer to agreeto pay into a nonexistent trust fund the specified sum of $15 permonth for every employee who had been employed for 1 year and whohad worked 80 hours in any given month. Payment was to begin, to atrust yet to be established, on April 1, 1959, approximately 6 monthslater.The Trial Examiner found that, had the Employer agreed to it,this provision would have been unlawful under the prohibitions of17 InCentral Metallic Casket Co.,citedsupra,by the majority, the Board did not findthat animpasse existed. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARD;Section 302.This finding is sound. The express provisions of Sec-tion 302 quoted by the majority necessarily requires the conclusionthat as there was no written trust fund agreement specifying any of.the elements required by the section, the proposal was for an unlawfulagreement.The majority avoids this conclusion by calling the Re-implying therefore that it was not a demand for an agreement to pay,within the meaning of Section 302.Even if the majority's semanticdistinction is accepted, it must be said that agreement to this type ofproposal, is an unlawful way in which to proceed to set up a futuretrust fund, and is precisely the type of device that Section 302 wasdesigned to prevent.18I would therefore affirm the Trial Examiner's finding that strikingto compel the signing of the proposed agreement constituted strikingto compel performance of an unlawful act, and was therefore a bad-faith repudiation of the collective-bargaining process, in violation ofSection 8(b) (3).Summarizing, I would affirm the Trial Examiner's findings thatRespondent violated Section 8(b) (3) by striking to compel modifica-tion of its existing agreement with the Employer without giving thenotices required by Sections 8 (d) (1) and (3). I would also affirmthe finding that the Respondent had engaged in a refusal to bargainin good faith in violation of 8(b) (3) by breaking off the joint negotia-tions and striking pursuant to its peremptory ultimatum, and furtherthat its ultimatum and strike violated Section 8(b) (1) (B) becausethey prevented the Employer from consulting or bargaining throughits designated representative.19MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.isNor do the other factorsrelied on by the majoritysupport theirholdingThus, itappears immaterialthat payments were not to begin for 6 months. Thereis nothing toindicatethat the September 16 demand was related to any writtenmaterialon the sub-ject giventhe employers in theprecedingJanuary.Andsurely it isimmaterial to specu-late whether the Employer, in the few hours providedin which todecide whether to signan agreementwhich on its face appeared to violate the law, should have supposed thatthe Respondentwas trying to establisha lawful trustfund.Moreover, the fact that theRespondenthad submittedmaterialsrelating to trust funds to the employers almost9months earlier,indicates that the Respondent, if it were intent upon complying withthe law,had ample time in which to develop a completetrust proposal which conformedto the requirementsof Section 302'01 find it unnecessary to pass onwhether theRespondent's conduct may also be foundto violate Section 8(b) (3) of the Act because therewas a no-strike clausein. effect at thetime of thestrike, asindicatedherein, I wouldfind that theRespondent's noncompliancewith the noticerequirements of Section 8(d) imposed on Respondentthe duty tocontinuethe contract in effect without strikingFurther, as I would find that the Respondent'swithdrawalfrom the negotiations for the purpose of strikingthe Employerwas a refusalto bargain in goodfaith,I do not findthat thereis here presented an issue asto whetherviolationof a no-strike clause is, of itself, an 8(b) (3) violation.In any event, I am notpreparedto agree with my colleaguesthat the SupremeCourt'sopinion in thePrudentialease, whichdid not involve a no-strike clause, necessarily means that in all circumstances,such a strike may not be an 8(b) (3) violation. LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.247INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding with all parties represented,was heard before the duly desig-nated Trial Examiner at San Francisco, California, on October 14 and 15, 1959,on complaint of the General Counsel and answer of the above-named Respondents.The issues litigated were whether or not the Respondents violated Section8(b)(1)(B) and (3) of the Act by certain conduct, which is more particularlydescribed hereinafter.Upon the entire record, and from my observations of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANY AND PINE INDUSTRIAL RELATIONS COUNCILCheney California Lumber Company, herein called the Company, is a Californiacorporation with its principal office and sawmill located at Greenville, California,where it is engaged in the manufacture of fir log studdings.During the calendaryear ending December 31, 1958, the Company sold and shipped products of a valuein excess of $50,000 directly to points outside the State of California. It is undis-puted, and I find, that at all times material hereto the Company was and is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.Francis Cheney, who testified in this proceeding, is the treasurer and active man-agerof the Company.It is not disputed, and I find that Pine Industrial Relations Council, herein calledPine, is an Oregon nonprofit corporation, with its principal office and place ofbusiness located at Klamath Falls, Oregon.Pine is an association of employerswho engage in the lumbering industry in the geographical area of central andsouthern Oregon and northern California.These employer-members pay dues toPine, and in return Pine renders such services in the conduct of their labor relationsas the member-employers request and authorize.C. L. Irving is managing vice president of Pine, and in such capacity has advisedthemembers and customarily acted as their spokesman in collective bargainingsince the formation of Pine in the year 1942.It is also undisputed and I find that the Company became a member of Pine in1944 and since that year Pine has been the duly designated representative of theCompany for the purposes of collective bargainingon anarea or industry basis, asmore specifically described hereafter.II.THE LABOR ORGANIZATIONS INVOLVED; THE INDIVIDUALS NAMED IN THE COMPLAINT;THE APPROPRIATE UNIT; THE REPRESENTATIVE CAPACITY OF THE LOCALUpon the pleading and the record as a whole, I find that Lumber and SawmillWorkers, Local No. 2647, herein called the Local, and Northern California DistrictCouncil of Lumber and Sawmill Workers, herein called the District Council, are bothlabor organization within the meaning of Section 2(5) of the Act. Both the Localand the District Council are components of Lumber and Sawmill Workers,a nationallabor organization.It is also found that at all times pertinent hereto Joseph Palazzi was secretary-treasurer of the Local; and that Hugh Allen was secretary-treasurerand JamesStephens was business representative of the District Council. It is found that at alltimes pertinent hereto these individuals were acting in their respective official ca-pacities.The named labor organizations and individuals are collectively referred toherein as the Respondents.It is also undisputed and I find, that the employees of the Company, exclusive ofclerical and supervisory employees, at its sawmill constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b) of the Act, and that formany years prior to the commencement of this proceeding, and at all times per-tinent hereto, the Local has been, and now is, the duly designated representative ofa majority of the employees in said appropriate unit.It is also undisputed, and I find, that for approximately 15 years past the DistrictCouncil has been and is the designated bargaining agent for the Local,on anareaorindustrybasis, as more specifically described hereafter.III.THE UNFAIR LABOR PRACTICESThe IssuesIt is the contention of the General Counsel that on September 16, 1959, theRespondents demandedthat the Companyexecute a certain contract,entitled 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Joint Recommendation," forthwith, or be struck; that upon refusal of the Companyto comply with this demand, the Company's mill was struck on the following day.The General Counsel claims that this conduct of the Respondents was unlawfulbecause of the following:A. The Respondents had not complied with Section 8(d) (1), (2), (3), and (4)of the Act.B.The Company was precluded from consulting with Pine, its designated bar-gainingrepresentative.C. The strike had as one of its purposes the coercion of the Company intobecoming a party to a health and welfare trust, which violated Section 302(a) and(c) (B) of the Act.D. The strike violated the "no-strike clause" of the current labor contract betweenthe parties.E. By the above conduct, the Respondents had coerced the Company in theselectionof its bargaining representative in violation of Section 8(b)(1)(B), andhad refused to bargain in good faith with the Company in violation of Section8(b)(3) of the Act.The Respondents denythe commissionof unfair labor practices.The EvidenceThere is practically no dispute between the parties as to the basic facts, or thesequence of events which constitute this controversy.Most of the evidence is.documentary in form, and there is no substantial conflict in the verbal testimony ofthe witnesses.Background; the Mechanics of the Multiemployer-Multiunion Bargaining in theLumber Industry; the Local IssuesIt is undisputed that the parties hereto have conducted their labor relations onthe basis of multiemployer-multiunion bargaining for the past 15 years.As aresult, practically all contracts in the industry in the area have the same approxi-mate termination date.The mechanics of the bargaining procedure, which theparties adopted, is relatively simple.As a contract between the individual local andindividual employer approached its termination date, the individual local or indi-vidual employer notified the other of its desire to modify or change the terms of theexpiring contract.Usually contained in such notice was a delegation of bargainingauthority, onindustrywideissues, to the District Council, by the local union, or toPine, in the case of an individual employer. Such a notification was usuallyanswered by letter, which conferred corresponding authority on the representativeof the party notified.By this procedure, on a date agreed upon a committee ofthe District Council, representing the locals in northern California, and a committeeof Pine, representing approximately 44 employers in the same geographical area,met at the bargaining table, each duly authorized to negotiate on all matters atissue between the group of unions and the group of employers which were ofindustrywideorareawideapplication.Thereafter, in negotiations the committeeshammered out the substantive terms, and on some occasions the exact contractlanguage of a new agreement.However, the agreement of these committees wasa recommendationonly, and not a contract.When the terms of the recommenda-tion were agreed upon, then Pine transmitted them to its employer-members, andtheDistrictCouncil performed the same service for its locals.After that, eachindividual company and individual local executed a contract, embracing the termsand sometimes the contract language of the recommendation.The bargaining between the parties also had a second, well-defined procedure.Usually, in the course of a contract term there arose certain questions peculiar toa particular employer, and a particular local union.These issues, not being ofindustrywide or areawide application, were regarded by all concerned as "LocalIssues "Authority to bargain on these local issues was always retained by the par-ticular local and the particular company, to be resolved by individual employer-local bargaining, after the District Council-Pine bargaining had resolved the ques-tions of industrywide importance.By the above procedure, the unions and employers in the lumber industry in thePacific Northwest have for many years achieved both uniformity in wages, hours,and working conditions on the industry level, and a certain amount of flexibility onother conditions of employment, on the plant level.That this procedure of bar-gaining is of value, is evidenced by the parties' adherence to it for the past 15 years. LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.249The 1958 District Council-Pine NegotiationsIt is undisputed that the above procedure was followed for a period of time by allconcerned with the negotiations in the year 1958.In that year, the contract between the Company and Local 2647 was due to expireby its terns on April 1.1 It is undisputed that on January 28, 1958, Joseph Palazzi,secretary-treasurer of Local 2647, sent a series ofthreeletters to the Company.Thefirst of these reads as follows:Re: Opening of Wages.GENTLEMEN: The undersigned Lumber and Sawmill Workers Local Unionhereby gives the required notice under our collective bargaining agreement toopen the contract on wages, to provide for a general wage increase of 18¢ perhour for all employees in the bargaining unit.This Local Union hasdelegatedcollective bargaining authority on wages to theNorthern California District Councilof Lumber and Sawmill Workers.We are looking forward to meeting with you to discuss the terms of the newagreement.2 [Emphasis supplied.]The second letter reads as follows:Re: Opening of Contract.GENTLEMEN: The undersigned Lumber and Sawmill Workers Local Unionhereby gives the required notice under our collective bargaining agreement toopen the contract on the below listed items.We propose to amend the contractas follows:(1)A new section entitled "Health and Welfare Provisions" shall be added toread as follows:"Section -----------(a)The Lumber and Sawmill Workers Employer-Union Health and Welfare Fund is hereby established.The Fund shall bejointly administered by those signatory Employers and the Unions parties tothe Agreement and Declaration of Trust providing for the Lumber and SawmillWorkers Employer-Union Health and Welfare Fund executed on the ----------day of ________________, 1958."(b) Effective ________________, 1958, the Employer shall be obligated tocontribute to said Fund the sum of ten cents per hour worked or paid for for eachemployee per month. Said contributions shall be used to provide life, accident,disability and sickness insurance, and medical and hospital expense benefits foremployees and dependents."(c)Contributions for the month of ----------- 1958 are due and payablebetween ---------- I and 10, 1958, and contributions for each month there-after are due and payable prior to the 10th of each succeeding month."(d) The Employer hereby accepts, ratified and becomes bound by the termsof that certain Agreement and Declaration of Trust, as amended, executed byand between signatory Employers and Unions creating the Lumber and Saw-millWorkers Employer-Union Health and Welfare Trust Plan dated -----------1958, the same as though he were signatory thereto.A copy of said Agreementand Declaration of Trust is herewith provided the Employer."(e)The obligations of the Employer and other provisions relating to theFund are hereby incorporated as a part of the collective bargaining agreementbetween the parties hereto."(2) Provide for a maximum of 6 holidays paid for at straight-time if notworked and 21/2 times if worked, without restrictionThisLocalUnion hasdelegatedcollectivebargaining authority to theNorthern California District Councilof Lumber and Sawmill workers on theseitems.We are looking forward to meeting with you to discuss the terms of the newagreement.3The third letter reads as follows:DEAR Sms: Please be advised that in addition to the enclosed demands onHealth and Welfare, Holiday pay, and general wage increase, this Local Unionwishes to negotiate an additional 100 per hour increase on the following classi-fications:"This contractis inevidence as General Counsel's Exhibit No. 2.a This letter is General Counsel's Exhibit No. 3 in evidence.s This letter is General Counsel's Exhibit No. 4 in evidence. 250DECISIONSOF NATIONAL LABOR RELATIONS BOARDDeckman,Planerman,CarrierDriver,Loader,Planerchain crew,Mill-wright,Stacker,Unstacker,Planerfeeder,Lumber Grader and Greasemonkey.Also we wish to add to Article I, the following-an additional Section to readas follows:SECTION 6.The Union agrees to furnish the Company with proper authorization for de-duction of Union dues and initiation fees from employee's[sic]wages, and theCompany agrees to deduct said dues when so authorized.Our Union Committee is looking forward to an early meeting with your com-pany to discuss these demands.In connection with the last letter,it should be noted that Local 2647 did not au-thorize the District Council to bargain for it on these demands, evidenly regardingthem aslocalissues, within the procedure of the bargaining .4On February 19, the Company,by letter,replied to Local 2647 as follows:GENTLEMEN:We have your letters of January 28, 1958, in which you seek awage increase and amendments to our collective bargaining agreement.Weassume that the wage increase proposal supersedes the proposals made on items(f) and(g) in your letter dated January 26. 1957.We would also assume thatour offer to close the contract except as to items(f) and(g), made in our letterto you under date of May 17, 1957, was accepted by you.You will be notified at a later date of any plans we may make as to repre-sentation in negotiations.Unless so notified,any arrangements for meetingsmust be made through this office.5On March 31,Hugh Allen, secretary-treasurer of the District Council,wrote theCompany the following letter.DEAR SIR: We hereby request a joint meeting of yourself and other employerswithin the District with the Northern California District Council representingthe various Local Unions at 1:00 P.M. on April 10, 1958 at the Hotel Redding,Redding, California to discuss the wage and contract demands previously sub-mitted to you by the Local Unions.Please advise whether or not your Company will be represented at thismeeting.6On April 7,the Company,by letter,replied as follows:GENTLEMEN:Until further notice, and for the purpose of recommendationonly, we are authorizing an Employers'Committee ofPine Industrial RelationsCouncilto represent us in negotiations on matters you have assigned to theLSW Northern California District Council.Our assignment of this limited au-thority extends only to such matters that are properly open to discussion undercontractual terms, and on which negotiations under those terms are now timely.It is undisputed that the Company's letter of April 7 was transmitted to Pine, aswell as to the District Council,and that this letter constituted authority to Pine tobargain for the Company in accordance with the tenor and terms of the letter.?FirstMeeting, District Council-PineOn April 10,a committee of Pine and a committee of the District Council metat Redding,California,for the purpose of negotiating on the proposals of the Union_C. L. Irving of Pine testified as to the events of this and subsequent meetings.Hetestified in a fair and frank manner and I credit his testimony in its entirety.HughAllen and Daniel Johnston of the District Council also testified to specific eventswhich recurred at these meetings.Their testimony,except to the extent hereafternoted,was in substantial agreement with the testimony of Irving.According to Irving this first meeting of the committees was largely exploratoryand informational.Johnston was spokesman for the District Council.He tookthe lead in the discussion,reviewing the economic situation in the industry,the prob-lems facing the Union,the formation of the Western Council of the Union-anoverall organization,the cost of living, etc.He also said that the union's searchThis letter is General Counsel's Exhibit No.5 in evidence.This letter is General Counsel's Exhibit No 6 in evidenceThis letter is General Counsel's Exhibit No.7 in evidence7This letter is General Counsel's Exhibit No. 8 in evidence. LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.251for security for its members led the Union to place primary emphasis on the estab-lishment of a health and welfare trust for the benefit of the employees.Irving, as spokesman for Pine, then reviewed the economic situation in the indus-try, which at that time was in a pronounced slump.He pointed out that the price oflumber was considerably below the price levels prevailing at the time of the lastwage increase.The meeting adjourned after this discussion.One conflict of testimony developed as to one facet of this meeting. It should bementioned in the interest of clarity. Irving testified that the only documents beforethe conferees were the Local's demands contained in the Local's letters of January 28.Irving said that he had no recollection of a proposed trust agreement having beenpresented to him at any time prior to this meeting. Johnson testified that "early in1958,"prior to the meeting, he had sent to Irving a complete trust agreement for hisconsideration.On the basis of Johnston's testimony, a copy of such a document wasreceived in evidence.8However, Johnston agreed with Irving that the documentwas not before the committees as they discussed the subject of health and welfare,and apparently was not referred to by the representatives.Both of these witnessesagreed that the discussion of the topic had reference only to the idea and advisabilityof a health and welfare fund, as proposed in the Local's demands in the letter ofJanuary 28.It should also be noted that although the Local's letter of January 28 states, "Acopy of said Agreement and Declaration of Trust is herewith provided the Em-ployer," no such copy was submitted to each employer with said letter.Hugh Allenof the District Council testified that at a later date, after August 22, he received asupply of the trust agreements from the State Council, and that he ordered his secre-tary to mail one copy to each employer concerned in the industrywide bargaining.On the same subject Francis Cheney of the Company testified that his Companydid not receive at any time a copy ofanyproposed trust agreement.IcreditCheney's testimony in full, and find that the Company never received any so-calledtrust agreement.As to whether Pine received a copy of the proposed trust agreement, I will acceptthe positive testimony of Johnston in preference to Irving's lesspositive recollection.In all events, whether Pine received a copy of this particular trust agreement is oflittle consequence because all parties agree that this trust agreement wasnotreferredto in the bargaining conferences, and wasnotconnected with the later demands ofthe Respondents upon the Company.Notice to the Conciliation ServicesIt is undisputed that on the day following the first meeting of the parties, April 11,theDistrictCouncil sent the following letter to the California State ConciliationService, and the Federal Mediation and Counciliation Service:DEAR SIR: This letter is intended to serve as a Notice of Dispute filed tocomply with Section 8(d)(3) of the Labor Management Relations Act, 1947.We are using this means to supply the necessary information as we do not haveany regular forms.The 60 days notice required by Section 8(d) (1) was served on the enclosedparties February 14, 1958 and no agreement has been reached to date.Disputeisbetween the enclosed list of companies and ourselves.The Northern Cali-fornia District Council of Lumber & Sawmill Workers, AFL-CIO, 1046 YubaStreet,Redding, California, Telephone No. CHestnut 1-4411 representing theLocal Unions listed opposite the names of the companies.Principal productsof these operations are logging, lumber, box shook, plywood and etc.Contractexpiration dates vary between April 1, 1958 and June 1, 1958. Principal issuesinvolved are wages, health and welfare, and holiday benefits.The estimtaednumber of employees involved in these establishments and involved in this dis-pute for which this notice covers is approximately 4500.This dispute arose as part of theindustry wide negotiationscurrently beingconducted on the West Coast betweenvarious Employer Association groupsand theWestern Council of Lumber & Sawmill Workers.[Emphasis supplied.)Attached to the noticeswas alistof the disputants, which listed the names of 9locals in northern California, and the names of approximately 44 employers in thesame area,includingthe name of the Company.9eUnion's Exhibit No. 1 in evidence.e General Counsel's Exhibits Nos 9 and 10 In evidence 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Contract Extended,On April 21, 1958, Local 2647sent aletter to the Company requestinga meetingon "wage brackets," and noting the importance of a meeting prior to April 30, the-termination date of the contract.10Cheney of the Company went to Greenvilleand met with Palazzi of the Local on April 30.At the meeting he and Palazziagreed to extend the contract. In consequence, Palazzi drafted an extension agree-ment, which Cheney and Palazzi signed.This document entitled "Memorandum of Agreement"reads asfollows:We hereby agree to extend our 1954 working agreements to their 1959 anni-versary dates leaving open the items listed in your letters of January 28, andApril 21, 1958 for negotiations."In this connection it should be noted that the contract, which was extended bythe above, contained a no-strike clause which reads as follows:ARTICLE V. STRIKES AND LOCKOUTSSECTION 4The Union further agrees that there will be no strike during the life of thisagreementunlessit is determined through proper channels that the Com-pany has violatedsometerms of the agreement.SECTION 5.The Union further agrees thatin caseof a dispute that it will continuework under the terms of this Agreement in effect at the time the disputearose and for so long a time as the dispute remains unsettled.Second Meeting of District Council-PineOn May 15, the committees of the parties met again at Redding, California. Irv-ing, as spokesman for Pine, expanded on his previous theme that the companiescould not absorb increased costs.Johnston, the economic advisor of the District Council, who had particular inter-est in the health and welfare program of the Union, was not present, but Hartleyand Allen of the District Council elaborated further on the health and welfareproposal.In the course of his remarks Hartley said that the institution of a healthand welfare program was the Union's number 1 goal for that year.Irving outlined the objections of the employers to a multiemployer approach tohealth and welfare.He explained that some of the employers did not like to mingletheir funds with funds of other employers.Also, the larger employers who couldcarry the financial burden of such a fund, preferred to make their own arrangements,for they were fearful that they would be absorbing the cost of carrying the employeesof the smaller companies, who were their competitors in the lumber market.In the course of the meeting Irving told the union representatives that the employ-erswere willing to extend the expiring contracts for another year without anychance but permitting a wage reopening in the fall of the year.Allen replied thatthe District Council committee would not recommend acceptance of that offer, butthat he would report it to the District Council.ThirdMeeting of District Council-PineOn September 4, the committees of the parties again met at Redding, California.At this meeting Allen, for the District Council, explained that after discussing thesubject of health and welfare with individual employers, the District Council haddecided to set up a northern California trust for health and welfare purposes, andhe presented to the representatives of Pine, a document entitled "Joint Recom-mendation," which he said was the Union's proposal in that regard.I2The conferees discussed this proposal and then the employers' committee caucused.At the conclusion of the caucus Irving informed the District Council's representa-tive that the employers remained reluctant to set up one fund for all employers.The Pine Committee then gave the District Council representatives a proposalfor health and welfare, which the employers' committee had worked out, and whichthe employers considered satisfactory.This proposal is entitled "Joint Recom-10 This letter is General Counsel's Exhibit No. 11 in evidence.11 This document is General Counsel's Exhibit No. 12 in evidence12This "Joint Recommendations" Is General Counsel's Exhibit No 13 in evidence LUMBER AND SAWMILL WORKERS,LOCAL 2647,ETC.253mendation"and has attached to it a document entitled"Exhibit 1-September1958." 13This proposal was based on a wage increase in April 1959,with an option forindividual employers and locals to either:(1) participate in a joint trust, or (2)provide for the same health and welfare benefits on an individual employer-localbasis.This was rejected by the District Council representatives on the ground that itpermitted deviation from the uniform approach which the District Council desired.Pine urged the acceptance of the proposal pointing out that it afforded a certainamount of flexibility which would accommodate the varying desires of the em-ployers, and yet afforded the employees substantially uniform benefits.As the meeting concluded,Allen said that since the District Council had beenunsuccessful in setting up a northern California trust, he felt the District Councilwould have to try to set up the central California trust.The latter-named trusthad not been mentioned in the negotiations up to that point and it should be notedthatno complete trust proposalhad ever come before the conferees up to that point.The parties agreed to meet again on September 6.Fourth Meeting of District Council-PineOn September 6, the parties again met.On this occasion Allen was spokesmanfor the District Council, Johnston not being present,and Irving continued as spokes-man for Pine.Pine offered a new written proposal which called for an immediatepay increase of 5 cents per hour and a further increase of 5 cents per hour onOctober 1, 1959, and the extension of the present contracts.14No mention wasmade of the health and welfare proposal.Allen said the proposal was not acceptable,that it was not as good as the proposalmade at the previous meeting, and that the District Council rejected both offers.Also, the District Council withdrew its proposal to set up a northern Californiatrust for health and welfare.Irving then said that Pine was not breaking off negotiations.He said that furthernegotiations and changing economic conditions in the industry might affect theemployer's attitude.He pointed out that during the week of September 8, hewould be busy,as would the employers,in the meetings of the Western Pine Asso-ciation at Portland, and that he also was committed to a joint meeting on September16 with the Willamette Valley and Central Oregon District Councils of the Lumberand Sawmill Workers.He explained that, with those exceptions, the Pine com-mittee was available for further meetings at any convenient time and place.Allen stated that it might be necessary for the District Council to"force itsway" withindividual employers.Irving replied that he thought it might be per-missible for the District Council to use peaceful methods to persuade individualemployers to their point of view, but that coercion through strike threats or strikeaction,in his opinion,would be an unfair labor practice.The Demand on Cheney;the StrikeOn September 15, 1958 Allen telephoned Francis Cheney,treasurer of the Com-pany, and asked for an appointment to discuss"some matters."Cheney agreed tomeet Allen on September 16 at the Company's office.At the agreed time, not Allen,but Palazzi and Stephens,together with a committee of employees from the Cheney-Grant Lumber Company at Pondosa,Oregon,appeared.Cheney told the delega-tion that bargaining authority had been delegated to Pine on all areawide demands,but that he was prepared to meet on "local issues." Cheney also said that the Pinecommittee was not available that day. Some local issues were discussed.ThenCheney was presented with a written proposal entitled"Joint Recommendation." 15,This document reads as follows:JOINT RECOMMENDATIONIn full satisfaction of the contract negotiations between the undersigned par-ties, it is agreed as follows:1.The contract shall be renewed with only the following changes from theanniversary date of the contract in 1958 to the contract anniversary date in1961:13This document is General Counsel's Exhibit No.14 in evidence.is This proposal is General Counsel's Exhibit No.15 in evidence.lb This document is General Counsel's Exhibit No.16 in evidence. 254DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Minimum contract straight time hourly wage rates and/or piece ratesmay be opened by either party for negotiation of an across the board adjustmentby giving thirty(30) days' written notice prior to October 1, 1959 and April 1,1960.(b)Thecontract is subject to change or amendment upon sixty(60) days'written notice prior to the contract anniversary date in 1961,or any subsequentyear,and is extended from year to year thereafter unless terminated by sixty(60) days' written notice of termination prior to any subsequent anniversarydate.(c) It is further agreed that during the life of this arrangement,from anynegotiated general wage increase,the Local Union may have an option oftaking paid holidays up to a total of six(6) paid holidays in the contract as apart of such negotiated wage increase.The cost of such paid hohdays shall becomputed at 21 cents per hour for three(3) paid holidays.2.Contributionsby theEmployertoa Health&Welfare Fund,the "LumberIndustry Health&Welfare Fund" sometimes called the"Hazard Trust"forthe benefit of eligible employees of Fifteen Dollars($15.00)per month com-mencingApril 1,1959 for each regular employee who has been on the payrollfor at least one(1)month and who has worked or is paidby theEmployer foreighty(80) or more hours in the immediately preceding month.March hoursof work will be used in determining the initial contribution made by theEmployer inAprilof1959.Contributions will be made between the first andtenth of each month.(a) Ifprior to March 1,1959 sufficient Employers in the Northern Californiaarea have agreed to a similar Trust for Northern California covering not lessthan three thousand employees,thena Joint Union-Employer TrustforNorthernCaliforniashall be established and such obligations and contributions by theEmployer shall be to the Trust established between theEmployersand theNorthern California District Councilof Lumber&Sawmill Workers.(b) Credit of Eight and one-half cents(8'iO) per hour will be granted tothe Employer in future negotiated wage increases.Acceptedand agreed tothis ------ dayof ----------------, 1958.By ---------------------------------By --------------------------Lumber & Sawmill Workers Local UnionName of CompanyNo. -----------------------------------Northern California District Council Lum-Address of Companyber & Sawmill WorkersBy--------------------------By ---------------------------------[Emphasis supplied.]Cheney read the document and said that it involved matters on which authorityhad been delegated to Pine, and that it should be taken up with Pine.The Re-spondents then gave Cheney an ultimatum; the proposal would be signed,then andthere, or strike action would be taken immediately.On this subject,Cheney testifiedas follows:A.Well, I read it through,and I told them that I thought this was the matterthat had been delegated to Pine for negotiation, and they told me that theywere going around to all the mills directly and getting their signature uponthe recommendation,to which I replied that it was still a matter which had tobe taken up directly with them,and I should wait their advice on it.They then told me that they were prepared to take strike action unless Isigned that,and I said,"You mean sign this day?"And they said, "Yes, today."And I said,"Ihaven'thad a chance to talk with Pine, nor have I had achance to talk with my own principals,my own company."They said,"There is the telephone.Call them."And I said, "Well, I can't.""Nothing conclusive could be arrived at over the telephone.I want a chanceto look this thing over."They said,"You sign this today or we will have a picket line around yourmills tomorrow."Q. You say this was stated by one of the union representatives?A. This was stated by Mr. Stephens.Q. All right.Continue.A. And I told them I couldn'thelp it;if they were going to strike, they weredoing it illegally because I felt it was being coercive,Iwas being coerced intosigning something I had no opportunity to study or to consult with Pine or LUMBER AND SAWMILL WORKERS,LOCAL 2647,ETC.255with my company,and I also reminded them that I felt that a strike would bea violation of our contract.And I asked them questions about this health and welfare fund.I asked them if they had anything more to show me than just what they hadhere,and they said that that was it, and that the health and welfare plan hadnot been drawn,and that this,in fact,Iwas signing here an agreement to engagein a health and welfare fund to start in April 1st,but I would have to agreetoday to do it.Iwould have to agree to pay into this fund$15 per month per man, and Iasked them again and again if they had an outline of the fund or plan givingme more detail,telling me what the benefits were.They said they did not.I also told them-1was asked if I objected to a health and welfare plan, andI said that I do not object to an insured plan, and that the company had beenworking for some months to develop an insured plan,but I couldn't go for this.In the first place, I didn't think it was legal and, in the second place,I didn'tagree or wouldn't agree without knowing more about it to a plan which involvedother employers as well as other unions.And they said,"Well, we are going to strike your mill, both mills, Pondosaand Greenville,if this isn't signed today."They stated that they were going down to the local union hall in Medford,and they would be there an hour or so,and that if I changed my mind I couldcall them,and if I didn't they would assume that I wasn't going to sign it, andthat there would be pickets at the mill the next morning.And Mr. Stephens said,"Just tell us how many men you are going to needto button it up,because there will be pickets there in the morning."Then we 'got into quite a discussion as to the fact that they were coercingme and trying to force me into doing something at the spur of the moment,and I said, "Can't you give me at least until the week-end to look into this thingand determine its merits and try to give you an answer?"They said, "No, you sign it today or else."This was Tuesday.18It is undisputed that no further information or details of the trust provisions werefurnished to Cheney.Indeed,nonecouldbe furnished for it is undisputed that onthat date neither the so-called"Hazard Trust"nor the"Northern California Trust"had been formulated,even in skeletal outline.Also, in going over the proposal Cheney pointed out that the proposal changedcertain provisions of the current contract,extended by the memorandum of April 30,1958.The Respondent's attitude remained the same. It was, "sign or else."It is undisputed that Cheney refused to sign the document and that the Respondentsstruck the company sawmills on the next day, September 17, 1958.The strikecontinued until December 11, 1958,when a new contract was signed.Cheneytestified that the new contract was negotiated by himself with the assistance of Pinewith various representatives of the Local and the District Council.Ultimately, thehealth and welfare proposal was worked out in negotiations,with the added assistanceof insurance representatives of the Company and of the Aetna Insurance Company.On or about December 11,1958, a plan for health and welfare, which was calledthe Cheney-Aetna Plan, was submitted to the employees,who voted to accept it.With the execution of the new contract the strike came to an end.Concluding FindingsThe evidence establishes that in the 1958 negotiations,the Company designatedPine as its bargaining representative and that the Local designated the District Coun-cil as its representative to negotiate on the contract proposals which had areawideor industrywide application.Amongthe items for negotiation by these representa-tives was the proposal that an employer-union health and welfare trust be establishedfor the purpose of furnishing certain benefits to employees.Thereafter, the repre-sentatives of the District Council and Pine met and engaged in a series of fruitful ne-gotiations.In these negotiations it developed,that the District Council sought toset up one trust in its district to which all employers would contribute.On its part,Pine found a division of its members on the acceptability of the District Council'sproposal.Some employers were agreeable to the Union's proposal;others preferredto set up trusts limited to their own employees with a fund to which the particular'"Transcript,pp. 149-150.Note the Trial Examiner has substituted the term Pine forP.I.R.C.In this passage.The latter term was used by the witness to designate Pine 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer alone would contribute; others wished to avail themselves of the services ofinsurance companies in setting up the trust;still others preferred to grant a pay raisein lieu of the acceptance of the District Council's health and welfare proposal. Inthe meeting of September 4, the Pine Committee proposed a three-way approach tothe problem, based on a wage increase, or in lieu thereof, an option granted the em-ployers to enter either a joint trust pursuant to the Union's proposal, or an individualwelfare plan covering the employees of a single employer, but affording uniformbenefits.As one analyzes the situation as of September 4, it is apparent that the DistrictCouncil had made considerable headway with its proposal for the establishment of ahealth and welfare plan for the employees in the industry. It had achieved a gen-eral acceptance of the idea, that such benefits should be secured to the employees anda raise in pay which could be used to finance a plan. The only disagreement at thatpoint was as to the method to be used to secure those benefits, either the multi-employer method espoused by the District Council or the individual method as de-sired by some of the employers.On September 6, Pine offered the union representatives an immediate raise in payof 5 cents per hour, and a further raise of like amount to be effective on October1, 1959.The District Council's representatives said that they considered the Septem-ber 4 proposal to be better than the instant offer, but they rejected both offers.ThePine Committee, at the close of the meeting on this day, told the District Councilrepresentatives that the Pine Committee would be busy with an industry meeting,and meetings with a sister District Council of the Lumber and Sawmill Workers forapproximately 2 weeks, but thereafter the Pine Committee would be readyto nego-tiate further with the representatives of the District Council at any time and place.Furthermore, the spokesman for Pine pointed out that changing economic factorsand further discussion might bring a change in the attitude of some employers.Onthe other hand, the District Council spokesman said that the District Council mighthave to "force its way" with individual employers.The spokesman for Pine repliedthat Pine had no objection to the District Council attempting to persuade individualemployers to the District Council's point of view, even to the point of persuading theindividual employers to rescind their bargaining authority then held by Pine, but thespokesman for Pine stated that Pine would consider any form of coercion to beunlawful.At this point in this analysis certain findings must be made.From the undisputedevidence it is clear and I find that the District Council-Pine negotiations had beeninitiated and were proceeding in accordance with the traditional bargaining pro-cedure of the parties I also find that this bargaining had been fruitful, being produc-tive of proposals and counterproposals, which were the basis for the ultimate solutionof the health and welfare question, and that no impasse had been reached in thesenegotiations, when the District Council and the Local, acting in concert, embarkedon the course of conduct of which the General Councilcomplains.Despite the fruitful state of negotiations, on September 16 the Respondents issuedwhat can only be termed an ultimatum to Cheney, that he sign forthwith their jointproposal or be struckThe Respondents gave short shrift to Cheney's various pro-tests and when he did not capitulate, struck his plants on the next day.The General Counsel contends that this action constitutes unfair labor practices,for a variety of reasons, and in a variety of aspects.These will be discussedseriatim.It is clear from the record that the Respondent's ultimatum required the Companyto accept an agreement calling for the payment of large sums of money for thepurposes of health and welfare, according to an indefinite plan to be drawn byunnamed persons at some unknown date in the future. In effect, the Respondents re-quired the Company to sign a blank check in this regard.When Cheney asked forinformation and details of the plan, he was told that the Respondents could notfurnish details, because the trust plan at that time was only in the idea stageWhenhe asked for time to consult the bargaining representative and to study the proposal,his request was denied. In the light of these undisputed facts, I must find that theRespondents' ultimatum was peremptory and unreasonable and constituted a refusalto bargain in good faith with the duly designated bargaining representative of theCompany in violation of Section 8(b)(3).The same conduct also constitutes aviolation of Section 8(b) (1) (B) because it deprived the Company of the counsel andadvice of the Company's freely chosen and duly designated bargaining representative.On this aspect of the case, the General Counsel urges that the language of theBoard inRetail Associates, Inc.,120 NLRB 388, is pertinent.The cited passagereads as follows:We would accordingly refuse to permit the withdrawal of an employer or aunion from a duly established multiemployer bargaining unit, except upon ade- LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.257quate written notice given prior to the date set up by the contract for modifica-tion,or to the agreed-upon date to begin the multiemployer negotiations.Where actual bargaining negotiations based on the existing multiemployer unithave begun, we would not permit, except on mutual consent, an abandonmentof the unit upon which each side has committed itself to the other, absent un-usual circumstances.While I agree fully with the rationale of the cited case, I cannot see that it ispertinent to this situation.Here, there was no withdrawal, or attempted withdrawalfrom the multiemployer bargaining.Here, the Local and its designated bargainingagent, the District Council, in the course of fruitful negotiations, uaunched a jointattack against the Company to obtain benefits, some of which were at issue in thebargaining between Pine and the District Council, and some of which were changesin the extended contract. In the light of all the evidence, I must conclude that atthat point, the Respondents repudiated the principles of good-faith collective bar-gaining and resorted to economic warfare to gain these various objectives.This finding is buttressed by the other considerations advanced by the GeneralCounsel. It is undisputed that Palazzi and Cheney executed an ambiguous exten-sionof the existing contract on April 29, 1958. It is also undisputed that the con-tract, so extended, contained a no-strike clause.While it is true that some bargain-ing issues between the parties were excepted from the extension, and thus from theno-strike clause, it is equally true that the ultimatum of the Respondents encom-passed a change in the termination date, and a change in the wage-reopening provi-sions-two subjects on which the no-strike clause of the extended contract wasoperative.When Cheney called this to the attention of the Respondents, theybrushed aside his protest.On the undisputed evidence I find that in striking on theseissues contrary to the tenor of the existing agreement, the Respondents also failed tobargain in good faith in violation of Section 8(b)(3).On the basis of the same facts, it follows that the strike of the Respondents was inviolation of Section 8(d) (1), (2), (3), and (4).While it is true that the Local andDistrict Council gave notice on April 11, 1958, to the Federal and State ConciliationServices, that notice by its terms extended only to the matters at issue in the Pine-District Council negotiations.This notice could not be effective as to the contractwhich was extended on April 29, 1958, and which by its terms had a year to run.Despite this fact, the ultimatum of the Respondents encompassed modifications ofthe existing contract.Therefore, when the Respondent struck the Company, underthe circumstances here present, they violated Section 8(d)(1), (2), (3), and (4).17The General Counsel also contends that the strike of the Respondents was un-lawful because by the strike the Respondents sought to coerce the Company intobecoming a party to a health and welfare trust which violated Section 302(a) and(c)(B) of the Act. Briefly stated, Section 302 forbids employers to pay or agree topay money into a trust fund for the benefit of employees except when such trustfund is to be used solely for the following purposes: (a) Medical or hospital care;(b) pensions or retirement or death; (c) compensation for injuries, etc.; (d) unem-ployment benefits; (e) life insurance; (f) disability or sickness insurance; and (g)accident insurance.Section 302 also requires the following:1.Thenatureof the benefits must be spelled out specifically in a written agree-mentbetween the employer and the employees.2.The fund must be administered equally by management and the union, withcertain provisions for recourse to a mutual third party in case of disagreement.3.There must be an annual audit, with results available for inspection by in-terested parties.4.Contributions for pensions must be kept separately and used only for thatpurpose.Examining the Respondents'"Joint Proposal"of September 16, we must concludethat the aforesaid document, which required the Company to pay sums for thehealth and welfare of its employees, did not meet the requirements of Section 302.Under these circumstances the Company was caught on the horns of a dilemma.Itmust suffer a strike, if it refused to sign, and must violate Section 302 with thepenal sanctions, if it did.It is the contention of the Respondents that the Board is without jurisdiction toconsider any violation of Section 302 of the Actin assessingthe Respondents goodfaith under Section 8(b)(3) of the Act, since Section 302 specifically confers juris-diction on the U.S. district courts to enjoin violations of that section, and to im-17New MexicoSheet Metal Contractors Association,Inc.,122 NLRB 1192.5 9 7 2 5 4-61-vol. 130-18 258DECISIONSOF NATIONALLABOR RELATIONS BOARDpose the penalty prescribed for a violation.I can find no merit in this contention.Congress by the Act has entrusted to the Board the supervision of collective bargain-ing, and it is well-established law that the creation of trust funds for the healthand welfare of employees is a subject on which employers must bargain at the re-quest of employee representatives. InArroyo v.U.S., 359 U.S. 419, the SupremeCourt made the following statement:When the Congress enacted 302 its purpose was not to assist states in punish-ing criminal conduct traditionally within their jurisdiction, but to deal withproblems peculiar to collective bargaining.The provision was enacted as partof federal labor policy in the light of experience acquired during the years fol-lowing passage of the Wagner Act, and was aimed at practices which Congressconsidered inimical to the integrity of the collective bargaining process.The Court elaborated on such background in the following words:Congress believed that if welfare funds were established which did not definewith specificity the benefits payable thereunder, a substantial danger existedthat such funds might be employed to perpetuate control of union officers, forpolitical purposes, or even for personal gain.To remove these dangers, spe-cific standards were established to assure that welfare funds would be estab-lished only for purposes which Congress considered proper and expended onlyfor purposes for which they were established.From the above, it would seem inescapable that a proposal to create a trustfund, which did not meet the requirements of Section 302, would be within the juris-diction of the Board.The General Counsel makes no claim that the Boardcould impose the penalty prescribed for violation of the Act, or in any otherway infringe on the jurisdiction specifically conferred by the section on the U.S.district courts, but certainly when an unlawful proposal is made in collective bargain-ing, and becomes the objective of a strike, the Board has the power and the dutyto condemn such conduct,and to prevent it, lest it imperil"the integrity of thecollective bargaining process."I find that the Respondents' proposal did not meet the requirements of Section302, and that the strike to coerce the Company to sign that document was unlawful,and a violation of Section 8(b) (3).18IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Company and Pine described in section I,above, have a close,intimate,and substantial relation to trade, traffic, and commerceamong the several states, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Local and the District Council and their respective officers,Joseph Palazzi,Hugh Allen, and James Stephens have violated Section 8(b)(1)(B)and (3)of theAct, Ishall recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,and on the entire record in thisproceeding,I make the following:CONCLUSIONS OF LAW1.Lumber and Sawmill Workers, Local No. 2647, and Northern California Dis-trictCouncil of Lumber and Sawmill Workers, are and have been at all times ma-terial to this proceeding labor organizations within the meaning of Section 2(5) ofthe Act.At all times pertinent hereto, Joseph Palazzi was and now is the secretary-treasurer of the above-named Local, and Hugh Allen was and now is the secretary-treasurer and James Stephens was and now is the business representative of theabove-named District Council.2.Pine Industrial Relations Council, and its member-employers, including CheneyCalifornia Lumber Company, are employers within themeaningof Section 2(2)of the Act.1 SeeThe AmericanNews Co , Inc.,55 NNLRI; 1302,Southern SteamshipCov NL R R ,120 F 2d 505 (CA. 3) JONES & LAUGHLIN STEEL CORPORATION2593.All employeesof CheneyCaliforniaLumber Companyin the unit hereinafterdescribed,constituted at all times pertinent hereto,a unit appropriate for the pur-poses of collective bargaining within the meaning of Section9(b) of the Act.Theunit is described as follows:All employees of theCompany at its sawmill,exclusive of clerical and super-visory employees,as describedin the Act.4.The above-named Local is, and at all times pertinent hereto has been, theexclusive representative of all the employees in the aforesaid appropriate unit forthe purpose of collective bargaining.5.The above-named District Council is,and at all times material hereto hasbeen,the duly designated bargaining representative of theLocalfor the purposesof collective bargaining on industrywide issues with the Company and its representa-tive.6.Pine Industrial Relations Council is, and at all times material hereto has been,the duly designated representative of the Company for the purposes of collectivebargaining on industrywide issues withthe Local andits r representative.7.By restraining and coercing the Company in the selection of Pine as its repre-sentativefor thepurposes of collective bargaining,as found above, the Local andthe DistrictCouncil,and the above-named individuals,have jointly engaged in un-fair labor practices within the meaning of Section 8(b)(1)(B)of the Act.8.By refusing to bargain with Pine, as found above,the Local andthe DistrictCounciland the above-named individuals have jointly engaged in unfair labor prac-tices within the meaning of Section8 (b) (3) of the Act.9.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Jones & Laughlin Steel Corporation'andUnited Steelworkersof America,AFL-CIO,Petitioner.Case No. 9-RC-4201.Feb-ruary 15, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur P. West, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas designated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Fanning andKimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named above claims to represent certainemployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section1The name of the Employer appears as amended at the hearing2Warehouse, Production and Maintenance Employees, Local 661, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, was permitted tointervene at the hearing on the basis of a contractual interest.130 NLRB No. 35.